El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
José A. Berríos, viudo, compareció ante notario público, manifestó que era dueño de varias fincas rústicas que colin-daban entre sí y que estaban afectas a un solo contrato de arrendamiento y expresó su voluntad de agruparlas en una sola finca. El documento se presentó en el registro de la propiedad y el registrador se negó a inscribirlo, en resumen, porque de la escritura resultaba que el otorgante era viudo y del registro que las fincas agrupadas se habían adquirido *901cuando estaba casado y tenían, por tanto, el concepto legal de gananciales.
No conforme Berrios con la negativa, estableció el pre-sente recurso gubernativo invocando en su favor la juris-prudencia establecida por esta Corte Suprema- en los casos de Diez v. Registrador, 12 D. P. R. 4, y Palou v. Registrador, 19 D. P. R. 372.
Hemos examinado dichos casos y no sostienen la conten-ción del apelante. ' Aunque es verdad que la agrupación no constituye una enajenación o un gravamen, ni tiene el ca-rácter de un contrato, y si bien puede considerarse como un acto que da lugar a una nueva inscripción en el registro, es a una inscripción de orden interior, dentro -del registro mismo, que no crea, ni modifica, ni extingue derecho alguno, Palou v. Registrador, 19 D. P. R. 376, también es verdad que las fincas que se agrupan deben pertenecer a un mismo dueño o a varios proindiviso y que el dueño o los dueños así lo soliciten. Véanse el artículo 61 del Beglamento para la ejecución de la Ley Hipotecaria, y el caso de Muñoz v. El Registrador de Caguas, 25 D. P. R. 842.
Las fincas aquí agrupadas tienen el carácter de ganan-ciales. Si el recurrente es viudo como dice en la escritura, la sociedad de gananciales tuvo necesariamente que disol-verse por la muerte de la esposa. Disuelta la sociedad sólo en el caso de que el recurrente hubiera sido el único heredero de la esposa o en el de que se hubieran adjudicado otros bie-nes a los otros herederos y a él todas las fincas en pago de sus gananciales, en la actualidad sería dueño absoluto de ellas, y nada de eso consta en la escritura. T si no se ha liquidado la sociedad, y hay varios herederos, y las fincas continúan proindiviso, entonces existen varios dueños y la agrupación debió haberse hecho y la inscripción pedida pol-la voluntad de todos y no por la de uno solo.
Debe confirmarse la nota recurrida.

Confirmada la nota recurrida.

*902Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y HutcMson.